Exhibit 99.1 CHINA NORTH EAST PETROLEUM HOLDINGS, LTD ESTIMATED FUTURE RESERVES AND INCOME AS OF DECEMBER 31, 2010 USING SEC CRITERIA DISCUSSION RALPH E. DAVIS ASSOCIATES, INC. Texas Registered Engineering Firm F-1529 March 2, 2011 China North East Petroleum Holdings, Ltd. 445 Park Avenue New York, NY 10022 Gentlemen: At your request the firm of Ralph E. Davis Associates, Inc (“Davis”) of Houston, Texas USA has prepared an estimate of the oil and natural gas reserves on specific leaseholds in which China North East Petroleum Holdings, Ltd. (CNEP) has interest. This report presents our estimate of the proved developed producing and proved undeveloped as well as the probable and possible undeveloped reserves anticipated to be produced from those leaseholds and remaining as of December 31, 2010. The subject properties are located in Jilin Province, Peoples Republic of China. Davis has reviewed 100% of CNEP’s proved, probable and possible properties located in Jilin Province, People Republic of China. It is our opinion that these properties represent all of CNEP’s oil and gas assets that may be classified as proved, probable or possible as per the Securities Exchange Commission directives as detailed later in this report. The reserves associated with this review have been classified in accordance with the definitions of the Securities and Exchange Commission as found in Part 210—Form and Content of and Requirements for Financial Statements, Securities Act of 1933, Securities Exchange Act of 1934, Public Utility Holding Company Act of 1935, Investment Company Act of 1940, Investment Advisers Act of 1940, and Energy Policy and Conservation Act of 1975, under Rules of General Application § 210.4 -10 Financial accounting and reporting for oil and gas producing activities pursuant to the Federal securities laws and the Energy Policy and Conservation Act of 1975. A summation of these definitions is included as a portion of this letter. China North East Petroleum Holdings, Ltd March 2, 2011 Page 2 It should be understood that the various reserve categories have different risk associated with them. Proved reserves are more likely to be produced than probable reserves; and, probable reserves are more likely to be produced than possible reserves. Therefore the different reserve categories should not be considered to be directly additive. We have also estimated the future net revenue and discounted present value associated with these reserves as of December 31, 2010, utilizing a scenario of non-escalated product prices as well as non-escalated costs of operations, i.e., prices and costs were not escalated above current values as detailed later in this report. The present value is presented for your information and should not be construed as an estimate of the fair market value. The results of our study are summarized as follows: Estimated Net Reserves and Income Data Certain Leasehold Interests of China North East Petroleum Holdings, Ltd. As of December 31, 2010 PROVED PRODUCING UNDEVELOPED TOTALS Net Remaining Reserves Oil/Condensate-MBarrels Income Data-M$ Future Gross Revenue $ $ $ VAT and Other Taxes $ $ $ Operating Costs $ $ $ Capital Costs $
